Citation Nr: 0614005	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two observers


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from April 1976 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been presented to reopen a previously denied claim of 
entitlement to service connection for headaches.  A notice of 
disagreement (NOD) was received in March 2003, a statement of 
the case was issued in July 2003, and a substantive appeal 
was received in October 2003.

Subsequently, this case came before the Board in February 
2005, at which time the Board reopened the service-connection 
claim for headaches and remanded the matter for additional 
evidentiary development followed by readjudication of the 
claim on the merits by the RO.  The development requested in 
that remand has been undertaken and the case has returned to 
the Board for review on the merits.


FINDINGS OF FACT

1.  The service medical records (SMRs) document a four-day 
history of headaches in service in June 1976, which were 
ultimately attributed to an upper respiratory infection; the 
SMR's show no further complaints or treatment of that nature 
throughout the remainder of the veteran's active military 
service.  

2.  The earliest documentation of complaints of headaches is 
shown by clinical records dated in 1993, approximately 15 
years after service separation.  

3.  The competent evidence of record preponderates against a 
finding that the veteran's currently claimed headaches are 
etiologically related to service, or to any service-connected 
disorder.  


CONCLUSION OF LAW

A headache disorder was not incurred in service, nor is a 
headache disorder secondary to any service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done in December 2002.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In December 2002 and March 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
In addition, the veteran was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) and an August 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the August 
2005 SSOC contains the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, no rating or effective date will be assigned, and any 
notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The SMRs show that, in June 1976, the veteran complained of a 
four-day history of headaches, assessed as temporal 
headaches. Several days later in that month, the veteran was 
seen again for complaints of headaches and sinus symptoms, 
assessed as an upper respiratory infection.  He left active 
military service in September 1977; there is no separation 
examination report on file.

A VA examination was conducted in August 1991, at which time 
only the veteran's hand and wrist were examined.  There were 
no complaints, findings, or diagnosis related to headaches.

In August 1994, the veteran filed his original compensation 
claim for headaches.

Private medical records of Dr. W, dated in September 1994, 
reflect that the veteran sustained an industrial accident in 
1990, injuring his back.  In 1991, he began experiencing neck 
pain and sought treatment by VA.  In 1993, he experienced 
frontal/occipital headaches around the left temporal region, 
occurring about 21/2 weeks of every month.  Electromyelogram 
(EMG) and nerve conduction studies of the upper extremities 
conducted in August 1994 revealed mild bilateral C7-C8 
radiculopathy, with normal nerve conduction velocity studies.  
An impression of instability of the upper cervical spine was 
made.

The RO denied service connection for headaches in September 
1994, reasoning that a chronic headache disorder was not 
shown in service, and there was no indication of an 
etiological relationship to any service-connected disability.  

A medical report of Dr. B. shows that the veteran was 
evaluated in October 1994 due to chronic instability of the 
cervical spine.  He also complained of symptoms including 
headaches.  The diagnosis was "os odontoideum" of the second 
cervical vertebra with chronic instability of unknown 
duration.  The doctor opined that this condition could be 
producing his neck pain and grinding, and his headaches.

A VA examination was conducted in June 1995.  However, no 
complaints or clinical findings pertaining to headaches were 
made.

Private medical records dated from 1998 to 2000 include 
entries documenting the veteran's complaints of headaches and 
back problems (December 1998, September 2000).

A medical consultation report from Dr. D reflects that he 
evaluated the veteran in July 2002, at which time the veteran 
complained of neck pain and headaches.  The doctor noted that 
the veteran had a 25-year history of neck pain, diagnosed as 
a congenital abnormality of C1-C2, which might be an os 
odontoideum.  A diagnosis of pseudoarthrosis, C1-C2, in the 
setting of degenerative disc disease was made.

In September 2002, the veteran underwent an evaluation by Dr. 
C, at which time he complained of chronic neck pain, 
headaches, and arm and back pain.  It was noted that the 
veteran had a 30-year history of chronic headaches.  The 
report stated that the veteran underwent cervical fusion in 
1996, following which he suffered from conditions including 
chronic neck pain and headaches.  A review of systems was 
positive for headaches.  Assessments included: 
pseudoarthrosis of the cervical spine, chronic pain syndrome, 
and neck pain.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
January 2005. The veteran testified that during service he 
had a headache disorder which was clinically documented in 
his SMRs, and that his headaches have continued to the 
present time.

At the hearing, the veteran submitted additional evidence, 
which was accompanied by a waiver of initial RO review.  Much 
of this evidence was duplicative of that already on file.  
However, this evidence also included a decision from the 
Social Security Administration (SSA).  SSA disability 
benefits were granted effective from July 1995, on the basis 
of severe impairment caused by a herniated lumbar disc, 
fusion of the cervical spine, and depression.

A VA examination was conducted in June 2005, and the examiner 
reviewed the claims folder.  The examiner noted a service 
medical record documenting complaints of headaches in 1976, 
thought to be sinus related.  The veteran indicated that 
headaches continued thereafter, which he treated himself.  He 
reported that his currently manifested headaches are left-
side frontal headaches which occur more than 15 times a 
month, lasting for an entire day.  The examiner indicated 
that a history was difficult to elicit, and that the history 
given by the veteran was inconsistent.  

The VA examiner concluded that the headaches which the 
veteran described at the examination had more of a migraine 
component to them.  The examiner opined that it was less 
likely than not (less than 50% probability) that the 
veteran's headaches that were documented for four days while 
in service in 1976 are the same headaches with which he is 
suffering from at the current time.

III.  Pertinent Law and Regulations and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The veteran maintains that he has a currently manifested 
headache disorder which had its initial onset during service, 
and has been persistently troubling for 30 years since his 
discharge from service.

In this case, the SMRs do specifically show a four-day 
history of complaints of headaches by the veteran in June 
1976, at which time his headaches were described as related 
to an upper respiratory infection.  In addition, the evidence 
of record documents the presence of a currently manifested 
headache disorder, described as most consistent with migraine 
headaches, according to the most recent clinical evidence (a 
June 2005 VA examination report).   

The critical question is therefore whether an etiological 
relationship exists between service, specifically the 
headaches complained of therein, and the currently manifested 
migraine headache disorder.  

The service medical records in this case, while clearly 
documenting that the veteran complained of headaches in June 
1976, also reflect that the condition resolved with 
treatment, and did not recur throughout the remainder of his 
period of service.  

The veteran has stated that after he left service in 1977, he 
experienced headaches thereafter which he primarily treated 
himself.  The earliest clinical evidence of treatment for 
headaches is not documented until 1993, and clinical records 
dated thereafter periodically document complaints of 
headaches largely associated with the veteran's neck and 
spine problems.  The fact remains that the earliest clinical 
evidence of complaints of headaches occurred approximately 15 
years after the veteran's separation from service.

In a merits context, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, 
there is a large gap in the evidence from the veteran's 
discharge in 1977 until the earliest documented treatment for 
headaches in 1993.  In essence, any assertions of continuity 
and chronicity of headaches since service are unsupported by 
the medical evidence.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

Clinical evidence of record establishes that the veteran has 
been periodically treated for headaches since 1993, often 
associated with non-service-connected neck and spinal 
disorders.  However, the currently manifested headaches have 
not been linked by competent evidence or opinion to the 
veteran's period of service, particularly the only notations 
of headaches made in June 1976, or to any service-connected 
disability, nor does any professional evidence on file 
establish, or even suggest, such a relationship.  

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence.  In 
fact, the record contains a June 2005 opinion which shows 
that a VA examiner specifically concluded that it is unlikely 
(quantified as being less than a 50 percent degree of 
probability) that the veteran's headaches that were 
documented for four days in service in 1976 are etiologically 
related to the headaches with which he suffers at the present 
time.  There is no competent opinion of record to the 
contrary.

As noted, the veteran maintains that his currently manifested 
headaches are attributable to service, specifically related 
to the headaches he complained of in service in June 1976.  
The Board appreciates the sincerity of the appellant's belief 
in the merits of his claim.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996). 


ORDER

Entitlement to service connection for headaches is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


